Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21-22, 24-34 are pending and are presented for this examination.  Claims 21-22 and 29 are amended.  Claim 23 is cancelled.  Claim 34 is newly added claim.
Status of Previous Rejections
103 art rejections over Furst and Buckman, JR are withdrawn from previous office action of 11/02/2021 in view of amendment of claim 21.
A new ground of art rejection is made as follow:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 21 “tantalum” is deleted from list of at least one other material.  However, MoTa is included as h) alloy. 
As a result of rejected claim 21, all dependent claims are also rejected under the same statue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 24-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Furst (US 2014/0099279) in view of Paliwal (US 2015/0078950).
As for claim 21, Furst discloses a metal alloy for medical devices (Title) which the metal alloy improves the physical properties of the medical device.  The medical device is in the form of an orthopedic implant (paragraph [0105]) that is formed of the metal alloy which comprises at least 40 wt% of Mo and at least 40% of Re and less than about 5 wt% of a metal selected from the group consisting of Ti, Y, Zr or mixture thereof (claims 39 and 43).
The metal alloy has an average grain size of 5.2-10 ASTM, average density of at least about 13.4 gm/cc. (claim 45), which both the average grain size and the average density are overlapping instant claimed average grain size and average density.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Furst differs from instant claim 21 such that it does not expressly disclose instant claimed metal alloy is selected from claimed Markush group.
Paliwal discloses a molybdenum alloy metal strip comprises nominal alloying elements addition up to 2 wt% and hard phase addition no more than 2 wt% as illustrated in Table 1(paragraph [0012]).
Table 1 (paragraph [0012]) illustrated molybdenum alloy can be Alloy HWM-25 is MoHfC (Hf=1.2wt% and C=0.05wt%).  Hence, Alloy HWM-25 reads on instant claim required metal alloy is a) MoHfC.  
It is noted Paliwal does not expressly disclose his Mo alloy is used as medical device in the form of an orthopedic device.
However, instant claimed metal alloy used as medical device is merely new use of a well known material.  Paliwal expressly discloses his alloying element in the Mo alloy are selected based on desired properties such as mechanical property e.g. YS, TS and elongation. (Paragraph [0012]). 
Primary reference Furst expressly discloses desired TS, UTS and elongation (paragraph [0023]) are within instant claims 24-31 required TS, UTS and elongation.
Thus, based on the well-known TS, UTS and elgonation requirement for Mo-based medical device of Furst, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to replace Furst Mo alloy with Mo alloys with alloying elements disclosed in Table 1 of Paliwal, as Mo alloy starting material to make Mo alloy based medical device of Furst with expected success.
As for claims 22 and 24, Table 1 (paragraph [0012]) illustrated molybdenum alloy can be Alloy HWM-25 is MoHfC (Hf=1.2wt% and C=0.05wt%).  Hence, Alloy HWM-25 reads on instant claim required metal alloy is MoHfC.  
As for claim 25, Table 1 also illustrated MoY2O3 with Y2O3 at 0.47wt%.  Hence, it reads on instant claim 25 required MoY2O3 with Y2O3 at 0.3-0.5wt%.  
As for claim 26, Table 1 also illustrated MoCeO2 which CeO2 has 0.08wt%. It is noted Table 1 does not expressly discloses instant claim 26 required MoCe2O.  However, CeO2 ,Ce2O are both functional equivalent of cerium oxide.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to replace MoCeO2 with functional equivalent of MoCe2O with expected success.
As for claim 27, Table 1 also illustrated Alloy Mo-W which comprises W up to 50wt%., hence overlapping instant claim 27 required MoW with W about 20-50 wt%.
As for claim 28,  Paliwal further discloses (paragraph [0014]) other refractory metal such as Ta may also be used as much as 50wt%.  Hence, paragraph [0014] suggests alloy such as MoTa with Ta at 50wt%.  Thus, MoTa with Ta at 50wt% reads on instant claim 28 required MoTa.
As for claim 29, Table 1 also illustrated Mo-ZrO2 which comprises ZrO2 between 1.5-2wt%, hence falling within instant claim 29 required ZrO2 1.2-1.8%.
As for claim 30, Table 1 also illustrated Alloy MoLa2O3 which comprises La2O3 =0.03-0.3wt% , hence overlapping instant claim 30 required La2O3 between 0.3-0.7%.
As for claim 31, Table 1 also illustrated Alloy MoY2O3CeO2 which comprises Y2O3=0.47wt% and CeO2=0.08wt%.  
It is noted Table 1 does not expressly discloses instant claim 31 required MoY2O3Ce2O.  However, CeO2 ,Ce2O are both functional equivalent of cerium oxide.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to replace MoY2O3CeO2 with functional equivalent of MoY2O3Ce2O with expected success.
Hence, instant claims 21-22 and 24-31 wherein said metal alloy is met due to same alloys disclosed by Table 1 of Paliwal above.
Regarding instant claims 22 and 24-31 required elongation, UTS and modulus of elasticity, they  are all interpreted as inherent properties due to same Mo alloy.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
In view of Table 1 of Paliwal disclosing same Mo alloy as indicated in rejections of Claims 23-31, instant claimed 23-31 required elongation, UTS and modulus of elasticity are expected absent evidence of the contrary.
As for claims 32, Furst discloses the rod or tubing made of the metal alloy (i.e. the metal alloy medical device) has an outer surface that can be completely nitrided. (paragraph[0034]).
	As for claim 33, Furst discloses the metal powders mixture are pressed together isostatic ally before sintering at high temperature to fuse the metal powder together to form a solid metal rode or tube. (Paragraph [0029])
Claims 21-22, 24-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buckman, JR (US 2011/0214785) in view of Paliwal.
	As for claim 21, Buckman, JR discloses a medical device such as a stent (claim 40) formed of a metal alloy comprising 51-59% Mo and 41-49% Re and up to 1wt% of Ti, Y, Zr or mixtures thereof. (Claim 32) 
	Average grain size is 4-14 ASTM (Claim 41)
	Average density of the metal alloy is at least about 13.6 gm/cc. (paragraph [0025])
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Buckman differs from instant claim 21 such that it does not expressly disclose instant claimed metal alloy is selected from claimed Markush group.
Paliwal discloses instant claim 21 required metal alloy would have been obvious for the reason set forth in rejection of Furst in view of Paliwal above.
As for claims 22, 24-31, instant claimed wherein said metal alloy is met due to same alloys disclosed by Table 1 of Paliwal above.
Regarding instant claims 22 and 24-31 required elongation, UTS and modulus of elasticity, they  are all interpreted as inherent properties due to same Mo alloy.
	As for claim 32, a nitride layer is formed on an outer surface of the metal alloy. (paragraph [0035])
	As for claim 33, metal powders are isostatically pressed together and subsequently sintered. (claim 28)

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Furst (US 2014/0099279).
As for claim 34, Furst discloses a metal alloy for medical device.   Ex 10 in Table of (paragraph [0022] of Col 7) comprises following elemental compositions in wt%.  Hence, Ex 10 meets instant claimed metal alloy compositions.  

    PNG
    media_image1.png
    276
    383
    media_image1.png
    Greyscale


Furst also discloses Ex 10 has following mechanical properties and grain size (paragraph [0023]) which are close to instant claimed mechanical properties and grain size.  

    PNG
    media_image2.png
    245
    726
    media_image2.png
    Greyscale


Furst does not expressly disclose claimed modulus of elasticity. It is interpreted as inherent property due to same Mo alloy.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
In view of Furst’s Ex 10 disclosing same Mo alloy, same elongation, UTS as required by instant claim, instant claimed modulus of elasticity is expected absent evidence of the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US 9,107,899.(US’899) in view of Paliwal.
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’899 claims a medical device formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 5.2-10 ASTM and average density of at least about 13.4 gm/cc.  Hence, prima facie case obviousness exists for instant claim 1 due to overlapping.
US’899 does not disclose instant claimed metal alloy selected from claimed Markush group.
Paliwal indicates instant claimed metal alloy would have been obvious to one skill in the art as indicated in art rejection above.

Claims 21-22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 8,398,916. (US’916) in view of Paliwal.
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’916 claims a medical device formed of a metal alloy incuding at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 5.2-10 ASTM and average density of at least about 13.4 gm/cc.  Hence, prima facie case obviousness exists for instant claim 1 due to overlapping.
US’916 does not disclose instant claimed metal alloy selected from claimed Markush group.
Paliwal indicates instant claimed metal alloy would have been obvious to one skill in the art as indicated in art rejection above.
Claims 21-22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 9,034,245 (US’245) in view of Paliwal.
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’245 claims a medical device formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 5.2-10 ASTM and average density of at least about 13.4 gm/cc.  Hence, prima facie case obviousness exists for instant claim 1 due to overlapping.
US’245 does not disclose instant claimed metal alloy selected from claimed Markush group.
Paliwal indicates instant claimed metal alloy would have been obvious to one skill in the art as indicated in art rejection above.
Claims 21-22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 7,648,592 (US’592) in view of Paliwal.
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’592 claims a medical device formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 5.2-10 ASTM and average density of at least about 13.4 gm/cc.  Hence, prima facie case obviousness exists for instant claim 1 due to overlapping.
US’592 does not disclose instant claimed metal alloy selected from claimed Markush group.
Paliwal indicates instant claimed metal alloy would have been obvious to one skill in the art as indicated in art rejection above.
Claims 21-22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of US 7,648,590 (US’590) in view of Paliwal.
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’590 claims a medical device formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 5.2-10 ASTM and average density of at least about 13.4 gm/cc.  Hence, prima facie case obviousness exists for instant claim 1 due to overlapping.
US’590 does not disclose instant claimed metal alloy selected from claimed Markush group.
Paliwal indicates instant claimed metal alloy would have been obvious to one skill in the art as indicated in art rejection above.

Claims 21-22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of US 7,488,444 (US’444) in view of Paliwal.
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’444 claims a medical device formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 5.2-10 ASTM and average density of at least about 13.4 gm/cc.  Hence, prima facie case obviousness exists for instant claim 1 due to overlapping.
US’444 does not disclose instant claimed metal alloy selected from claimed Markush group.
Paliwal indicates instant claimed metal alloy would have been obvious to one skill in the art as indicated in art rejection above.
Claims 21-22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of US 7,540,994 (US’994) in view of Paliwal.
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’994 claims a medical device formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 5.2-10 ASTM and average density of at least about 13.4 gm/cc.  Hence, prima facie case obviousness exists for instant claim 1 due to overlapping.
US’994 does not disclose instant claimed metal alloy selected from claimed Markush group.
Paliwal indicates instant claimed metal alloy would have been obvious to one skill in the art as indicated in art rejection above.
Claims 21-22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of US 7,648,591 (US’591) in view of Paliwal.
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’591 claims a medical device formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 5.2-10 ASTM and average density of at least about 13.4 gm/cc.  Hence, prima facie case obviousness exists for instant claim 1 due to overlapping.
US’591 does not disclose instant claimed metal alloy selected from claimed Markush group.
Paliwal indicates instant claimed metal alloy would have been obvious to one skill in the art as indicated in art rejection above.

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US 9,107,899.(US’899).
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’899 claims a medical device formed of a metal alloy incuding at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 5.2-10 ASTM and average density of at least about 13.4 gm/cc.  Hence, prima facie case obviousness exists for instant claim 1 due to overlapping.

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 8,398,916. (US’916).
Although the claims at issue are not identical, they are not patentably distinct from each other because US’916 claims a medical device in the form a stent which is formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 4-14 ASTM and average density of 12-13 gm/cc.  Hence, prima facie case obviousness exists due to overlapping.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 9,034,245. (US’245).
Although the claims at issue are not identical, they are not patentably distinct from each other because US’245 claims a medical device in the form a stent which is formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 4-14 ASTM and average density of 12-13 gm/cc.  Hence, prima facie case obviousness exists due to overlapping.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 7,648,592. (US’592).
Although the claims at issue are not identical, they are not patentably distinct from each other because US’592 claims a medical device in the form a stent which is formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 6-9 ASTM and average density of 13.5 gm/cc.  Hence, prima facie case obviousness exists due to overlapping.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of US 7,648,590. (US’590).
Although the claims at issue are not identical, they are not patentably distinct from each other because US’590 claims a medical device in the form a stent which is formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 5-10 ASTM and average density of at least 10 gm/cc.  Hence, prima facie case obviousness exists due to overlapping.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of US 7,488,444. (US’444).
Although the claims at issue are not identical, they are not patentably distinct from each other because US’444 claims a medical device in the form a stent which is formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 6-9 ASTM and average density of at least 13 gm/cc.  Hence, prima facie case obviousness exists due to overlapping.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of US 7,540,994. (US’994).
Although the claims at issue are not identical, they are not patentably distinct from each other because US’94 claims a medical device in the form a stent which is formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 5-10 ASTM and average density of at least 13-14 gm/cc.  Hence, prima facie case obviousness exists due to overlapping.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of US 7,648,591. (US’591).
Although the claims at issue are not identical, they are not patentably distinct from each other because US’591 claims a medical device in the form a stent which is formed of a metal alloy including at least 40wt% molybdenum alloy and at least 40wt% Rhenium and less than about 5wt% of Ti, Y, Zr or mixture thereof.  Average grain size of metal alloy is 6-7 ASTM and average density of at least 10 gm/cc.  Hence, prima facie case obviousness exists due to overlapping.
Response to Argument
	In response to argument on 02/02/2022 that amended claim 21 and all the claims dependent therefrom are not obvious from the teachings of Furst and Buckman, Jr, argument is moot since 103 rejection over Furst and Buckman Jr are withdrawn in view of amendment of claim 21.   Secondary reference Paliwal discloses amended claim 21 claimed Mo alloy.  
	Because applicant quoted comment “Will add comments after Noah comments on pending claims” is unclear as to what it means, 103 rejection of amended claim 21 over Furst or Buckman Jr in view of Paliwal is established absent evidence of the contrary. 
	In response to argument that ODP rejections should be withdrawn, argument is moot since amended claims 21 and all the dependent claims are now rejected over US 9,107,899; US 8,398,916; US 9,034,245; US 7,648,592; US 7,648,590; US 7,488,444; US 7,540,994; and US 7,648,591 in view of Paliwal respectively. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733